DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 314, 315, 316, and 317 in FIG. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 5-7, 10-13, 15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No.: 2019/0266418 (Xu et a.) (hereinafter Xu).
Regarding claim 1, Xu teaches a method, comprising: receiving, by a device, an image that depicts an environment associated with a vehicle (Xu, para. [0050]; para. [0051], lines 5-8; FIG. 8B: “

    PNG
    media_image1.png
    340
    541
    media_image1.png
    Greyscale
”; “

    PNG
    media_image2.png
    98
    528
    media_image2.png
    Greyscale
”;

    PNG
    media_image3.png
    476
    813
    media_image3.png
    Greyscale
);
	partitioning, by the device, the image into a plurality of subsections (Xu, para. [0057], lines 1-6: “

    PNG
    media_image4.png
    152
    544
    media_image4.png
    Greyscale
”; see FIG. 1B);
	analyzing, by the device, the plurality of subsections to determine respective subsection information, wherein subsection information, for an individual subsection, indicates: a probability score that the subsection includes a line segment associated with an object class, (Xu, para. [0057], lines 7-17; para. [0059], lines 1-11; FIG. 3C: “

    PNG
    media_image5.png
    263
    541
    media_image5.png
    Greyscale
”; “

    PNG
    media_image6.png
    263
    534
    media_image6.png
    Greyscale
”;

    PNG
    media_image7.png
    479
    569
    media_image7.png
    Greyscale
;
the probability is found for each portion (subsection) of the segmentation map based on the input image; each portion corresponds to certain class of lane marking (object class) or road boundary; the lane marking or road boundary under broadest reasonable interpretation is equivalent to a type of line segment; see the segmentation map in FIG. 3C above, where each partition of the image and the associated points that make up the line segment connected to a specific object class is outputted by the machine learning model 108);
a position of a representative point of the line segment, (Xu, para. [0147]; FIG. 5A: “

    PNG
    media_image8.png
    288
    533
    media_image8.png
    Greyscale
”;

    PNG
    media_image9.png
    258
    416
    media_image9.png
    Greyscale
); and
a direction of the line segment (Xu, para. [0057]; para. [0061]: “

    PNG
    media_image4.png
    152
    544
    media_image4.png
    Greyscale
”;

    PNG
    media_image10.png
    92
    549
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    460
    545
    media_image11.png
    Greyscale
”);
using directional connected components (DCC) from point to point considers the direction when connecting the points to form a line segment; DCC decides a starting point and what direction to move in the image (ex: top to bottom));
	identifying, by the device and based on the respective subsection information of the plurality of subsections, a line associated with the object class that is associated with a set of subsections of the plurality of subsections (Xu, FIG. 5A; para. [0057]-[0058]; para. [0147]: “

    PNG
    media_image9.png
    258
    416
    media_image9.png
    Greyscale
; “
    PNG
    media_image4.png
    152
    544
    media_image4.png
    Greyscale
”; “

    PNG
    media_image12.png
    96
    534
    media_image12.png
    Greyscale
”; “

    PNG
    media_image8.png
    288
    533
    media_image8.png
    Greyscale
”;
the segmentation mask is partitioned into a plurality of points/pixels 502A-502D depending on the object class (i.e. lane marking, road sign, etc.) and then the points are connected into multiple polylines 516A-516C (line segments) that are then connected together if they also share that specific object class); each point corresponds to a different subsection of the segmentation map); and
performing, by the device, one or more actions based on identifying the line associated with the object class (Xu, para. [0047]: “

    PNG
    media_image13.png
    169
    541
    media_image13.png
    Greyscale
”).
	Regarding claim 2, Xu teaches the method of claim 1, wherein the plurality of subsections are analyzed using a machine learning model that is trained based on images that depict various vehicle environments (Xu, para. [0057]; para. [0059], lines 1-11: “

    PNG
    media_image14.png
    161
    550
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    53
    538
    media_image15.png
    Greyscale
”; “

    PNG
    media_image16.png
    268
    543
    media_image16.png
    Greyscale

	Regarding claim 3, Xu teaches the method of claim 1, wherein the object class is associated with at least one of the following objects: a lane marking; a road edge; a road curb; or a highway shoulder (Xu, para. [0057]; para. [0059], lines 1-11; see claim 2 above).
	Regarding claim 5, Xu teaches the method of claim 1, wherein identifying the line associated with the object class comprises: determining, based on the respective subsection information of the plurality of subsections, that the set of subsections include respective line segments associated with the object class that have directions that match (Xu, para. [0147], lines 13-20; FIG. 5A: “

    PNG
    media_image17.png
    196
    531
    media_image17.png
    Greyscale
”;

    PNG
    media_image18.png
    473
    1217
    media_image18.png
    Greyscale
).

identifying, based on the respective subsection information of the set of subsections, positions of the representative points of the respective line segments of the set of subsections (Xu, para. [0147], lines 1-10; para. [0147], lines 20-35; FIG. 5A: “

    PNG
    media_image19.png
    234
    520
    media_image19.png
    Greyscale
”; “

    PNG
    media_image20.png
    388
    540
    media_image20.png
    Greyscale
”;

    PNG
    media_image18.png
    473
    1217
    media_image18.png
    Greyscale
;
each of the points 502 504 on respective line segments 516 and 522 are identified in their positions; the positions of second line segment 522 is determined based on the locations of the points 502 that make up the first line segment); and 
processing the positions of the representative points of the respective line segments of the set of subsections to identify the line associated with the object class (Xu, para. [0162]; FIG. 6A: “

    PNG
    media_image21.png
    257
    532
    media_image21.png
    Greyscale
”;

    PNG
    media_image22.png
    573
    882
    media_image22.png
    Greyscale
).
	Regarding claim 6, Xu teaches the method of claim 1, wherein performing the one or more actions comprises at least one of: rendering the line of the object class over the image on a display of the vehicle; providing, to a navigation data structure, information associated with the environment and the line for use with a navigation system; or providing, to a vehicle management data structure, the information for analysis associated with a driving behavior of a driver of the vehicle (Xu, para. [0047]; see claim 1; reference citation reads on the following embodiment: providing, to a navigation data structure, information associated with the environment and the line for use with a navigation system).
	Regarding claim 9, Xu teaches a device, comprising: one or more processors configured to: receive an image that depicts an environment associated with a vehicle (Xu, para. [0050]; para. [0051], lines 5-8; FIG. 8B; see claim 1 above);
partition the image into a plurality of subsections (Xu, para. [0057], lines 1-6; see claim 1 above);
analyze, using a machine learning model, the plurality of subsections to determine respective subsection information (Xu, para. [0057], lines 7-17; para. [0059], lines 1-11; FIG. 3C; see claim 1 above),
identify based on the respective subsection information of the plurality of subsections, a line associated with an object class that is associated with a set of subsections of the plurality of subsections (Xu, FIG. 5A; para. [0057]-[0058]; para. [0147]; see claim 1 above); and
perform one or more actions based on identifying the line associated with the
object class (Xu, para. [0047]; see claim 1 above).
	Regarding claim 10, Xu teaches the device of claim 9, wherein the object class is associated with at least one of the following objects: another vehicle; a road sign; a street sign; an exit sign; or a traffic light (Xu, para. [00232]: “

    PNG
    media_image23.png
    79
    539
    media_image23.png
    Greyscale
”).
	Regarding claim 11, Xu teaches the device of claim 9, wherein the one or more processors, when analyzing the plurality of subsections to determine the respective subsection information, are configured to: process a subsection, of the plurality of subsections, using the machine learning model to determine a probability score that the subsection includes a line segment associated with the object class (Xu, para. [0057], lines 7-17; para. [0059], lines 1-11; FIG. 3C; see claim 1 above).
	Regarding claim 12, Xu teaches the device of claim 9, wherein the one or more processors, when analyzing the plurality of subsections to determine the respective subsection information, are configured to: process a subsection using the machine learning model to determine a probability score that the subsection includes a line segment associated with the object class (Xu, para. [0057], lines 7-17; para. [0059], lines 1-11; FIG. 3C; see claim 1 above);
identify, based on the probability score satisfying a threshold, a representative point of
the line segment in the subsection (Xu, para. [0147]; FIG. 5A; see claim 1 above);
determine a position of the representative point of the line segment in relation to a
reference point of the subsection (Xu, FIG. 5A:

    PNG
    media_image9.png
    258
    416
    media_image9.png
    Greyscale
;
the position of the representative point 502A is found in relation to the other reference points 502B and 502C that make up the line segment corresponding to a predicted lane boundary or other environment features).
	Regarding claim 13, Xu teaches the device of claim 9, wherein the one or more processors, when analyzing the plurality of subsections to determine the respective subsection information, are configured to: process a subsection using the machine learning model to determine that a line segment associated with the object class exists in the subsection (Xu, FIG. 5A; para. [0057]-[0058]; para. [0147]; see claim 1 above);
determine a position of a representative point of the line segment within the subsection (Xu, Xu, para. [0147], lines 1-10; para. [0147], lines 20-35; FIG. 5A; see claim 5 above); and
determine a direction associated with the line segment (Xu, para. [0057]; para. [0061]; see claim 1 above).
	Regarding claim 15, Xu teaches the device of claim 9, wherein the line associated with the object class is a best fit line associated with representative points of respective line segments associated with the object class that are included in the set of subsections (Xu, para. [0069]: “

    PNG
    media_image24.png
    391
    566
    media_image24.png
    Greyscale
”).
With regards to claim 17, it recites the functions of the apparatus of claim 9, respectively, as a non-transitory computer-readable medium having instructions. Thus, the analyses in rejecting claim 9 is equally applicable to claim 17.
Regarding claim 18, Xu teaches the non-transitory computer-readable medium of claim 17, wherein the one or more instructions that cause the device to analyze the plurality of subsections to determine the respective subsection information, cause the device to: process a subsection, of the plurality of subsections, to determine for the subsection at least one of: a probability score that the subsection includes a line segment associated with the object class, a position of a representative point of the line segment, or a direction of the line segment (Xu, para. [0057], lines 7-17; para. [0059], lines 1-11; FIG. 3C; see claim 1 above; reference citation reads on a probability score that the subsection includes a line segment associated with the object class).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of U.S. Patent Publication No.: 11,527,077 (Ko et al.).
Regarding claim 7, Xu teaches the method of claim 1, wherein performing the one or more actions comprises: identifying at least two additional lines associated with the object class that are associated with respective sets of subsections of the plurality of subsections; identifying a bounding polygon associated with the object class based on the line associated with the object class and the at least two additional lines associated with the object class (Xu, para. [0147], lines 9-23; para. [0147], lines 37-43; para. [0148]-[0149]; FIG. 5A: “

    PNG
    media_image25.png
    345
    511
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    488
    524
    media_image26.png
    Greyscale
”;

    PNG
    media_image18.png
    473
    1217
    media_image18.png
    Greyscale
;
the at least two additional lines are the polylines 522A-522B are connected via points 504A-504C to then create a bounding polygon 520A-520C between the additional lines and the first set of lines 516A-516C connected via points 502A-502C).
	Xu fails to teach
causing the bounding polygon associated with the object class to be displayed on a display of the vehicle.
Ko teaches
causing the bounding polygon associated with the object class to be displayed on a display of the vehicle (Ko, col. 12, lines 51-54: “

    PNG
    media_image27.png
    121
    698
    media_image27.png
    Greyscale
”;
a bounding box is a species of the genus of polygons).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the method, as taught by Xu, to include the step of causing the bounding polygon associated with the object class to be displayed on a display of the vehicle, as taught by Ko.
	The suggestion/motivation for doing so would have been to “detect[s] an object in front of a vehicle and determines whether an event occurs” (Ko, col.2, lines 37-39) by showing the detection of the object to the user; this helps the user maintain safety when driving or proper navigation.
Therefore, it would have been obvious to combine Xu, with Ko, to obtain the invention as specified in claim 7.
	Regarding claim 16, Xu, in view of Ko, teaches the device of claim 9, wherein the one or more processors, when performing the one or more actions, are configured to: identify, based on the line associated with the object class, a bounding polygon associated with the object class (Xu, para. [0147], lines 9-23; para. [0147], lines 37-43; para. [0148]-[0149]; FIG. 5A; see claim 7 above); and
 render the bounding polygon over the image on a display of the vehicle (Ko, col. 12, lines 51-54; see claim 7 above).
With regards to claim 19, it recites the functions of the apparatus of claim 16, respectively, as a non-transitory computer-readable medium having instructions. Thus, the analyses in rejecting claim 16 is equally applicable to claim 19.
Regarding claim 20, Xu, in view of Ko, teaches the non-transitory computer-readable medium of claim 17, wherein the one or more instructions that cause the device to perform the one or more actions, cause the device to: provide the at least one line associated with the object class and the image for display on another device (Xu, para. [0147], lines 9-23; para. [0147], lines 37-43; para. [0148]-[0149]; FIG. 5A; see claim 7 above; Ko, col. 12, lines 51-54; see claim 7 above).
	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of U.S. Patent Application Publication No.: 2019/0197693 (Zagaynov et al.).
Regarding claim 14, Xu teaches the device of claim 13, wherein the one or more processors, when determining the direction associated with the line segment, are configured to: determine a position of an additional point of the line segment within the subsection (Xu, para. [0147]; FIG. 5A: “

    PNG
    media_image8.png
    288
    533
    media_image8.png
    Greyscale
”;

    PNG
    media_image9.png
    258
    416
    media_image9.png
    Greyscale
;
each position of the three points 502A-502C are found in the image that corresponds to a road boundary, lane marking, or another feature of the environment).
	Xu fails to teach
determine the direction associated with the line segment based on a difference
between the position of the representative point and the position of the additional point.
	Zagaynov teaches 
determine the direction associated with the line segment based on a difference between the position of the representative point and the position of the additional point (Zagaynov, para. [0105]: “

    PNG
    media_image28.png
    432
    536
    media_image28.png
    Greyscale
”;

    PNG
    media_image29.png
    630
    830
    media_image29.png
    Greyscale
);
The distances of the between the vanishing points 3262 3264 is used to determine the direction of the line pointing to one of the vanishing points to evaluate a candidate polygon; the distance is found is equivalent to a difference (i.e. the difference between the location of the two vanishing points is the distance between them)).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the processors executing the step of determining the direction associated with the line segment, as taught by Xu, to include the step of determining the direction associated with the line segment based on a difference between the position of the representative point and the position of the additional point, as taught by Zagaynov.
	The suggestion/motivation for doing so would have been to “determine whether a candidate polygon represents the contours of an object” (Zagaynov, para. [0105], lines 4-5).
	Therefore, it would have been obvious to combine Xu, with Zagaynov, to obtain the invention as specified in claim 14.
Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SHARIFF whose telephone number is (571)272-9741.  The examiner can normally be reached on M-TH 7:30 AM EST – 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on M-F 7:30 AM – 5:30 PM EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3638.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MICHAEL ADAM SHARIFF/
Examiner, Art Unit 2662

/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662